DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 10-12, and 19-64 are cancelled.
Claims 1-7, 9, 13-18, and 65 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9, 13-18, and 65 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a processing method or a processing apparatus for processing descriptive data that describes information regarding media content components, the processing apparatus being configured to perform the steps of: generating the descriptive data, and transmitting the generated descriptive data to a client, wherein the descriptive data includes: at least two adaptation sets; ranking information for identifying a quality ranking of each of a plurality of media content components which are belonging to each adaptation set; ranking relation information for defining a quality rule to select and combine at least two media content components of the at least two adaptation sets for simultaneous rendering at the client, the quality rule indicating a relationship the ranking information of the at least two media content components have to comply with for them to be selected (major difference in the claims not found in the prior art), and address information which is referred by the client for requesting a media content component as set forth in the Specification and recited in independent claims 1 and 13.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 17, 2021